Citation Nr: 0726609	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, IL


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Abraham Lincoln Hospital, and 
Clinical Radiologists, on September 26, 2005.

2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Abraham Lincoln Hospital, on 
November 15, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 until August 
1984.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from November 2005 and January 2006 decisions of 
the Department of Veterans Affairs (VA), Illiana Health Care 
System in Danville, Illinois.

In May 2007, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 


REMAND

The record reflects that Dr. S. denied the veteran's request 
for outside service because there "may be f/u at VA" in a 
January 2006 clinical review.  The Board finds that the 
nature of Dr. S statement does not address whether the 
September 2005 treatment at Abraham Lincoln Hospital was 
deemed emergent or whether a VA facility was feasibly 
available.  Such opinion would be useful in the adjudication 
of the appeal.

Additionally, the Board notes that the record reflects that 
service connection for degenerative arthritis, rated as 50 
percent disabling, has been granted.  However, such records 
do not identify the joint or joints.  The duplicate Combined 
Health Record (CHR) does not contain a list of the disability 
or disabilities for which the veteran is service-connected.  
The Board would find such a list useful in its appellate 
consideration of the appeal.

Accordingly, the case is REMANDED for the following action: 

1.  Associate a listing of the veteran's 
service-connected disability/disabilities 
at the time of the September 26, 2005 
medical treatment, and November 15, 2005 
medical treatment at issue.

2.  A medical opinion as to whether the 
treatment provided on September 26, 2005 
was emergent should be procured.  Also, 
documentation as to whether a VA facility 
was feasibly available for above dates of 
treatment of the veteran should be 
obtained.

3.  Thereafter, if additional evidence is 
received, the issues on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


